428 F.2d 1228
Daniel OLSON, Appellant,v.CALIFORNIA ADULT AUTHORITY, Appellee.
No. 23851.
United States Court of Appeals, Ninth Circuit.
Aug. 19, 1970.

Appeal from the United States District Court for the Northern District of California; Stanley A. Weigel, Judge.
Daniel Olson, in pro. per.
Thomas C. Lynch, Atty. Gen., Derald E. Granberg and Don Jacobson, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before HUFSTEDLER and KILKENNY, Circuit Judges, and PENCE,1 District Judge.
PER CURIAM:


1
Olson, a California state prisoner, has brought this action, designated 'Complaint for Declaratory Judgment and Injunction,' challenging the propriety of the revocation of his parole by the California Adult Authority.  In the district court, the appellant's claims were rejected as having no merit.  Despite the numerous procedural infirmities of Olson's appeal we have examined the merits of the claims presented, and we have concluded that the decision of the district court must be affirmed.  Allard v. Nelson 423 F.2d 1216 (9th Cir. 1970).



1
 Honorable Martin Pence, United States District Judge, Honolulu, Hawaii, sitting by designation